 



EXHIBIT 10.11
DIGENE CORPORATION
AMENDED AND RESTATED 1997 STOCK OPTION PLAN
ARTICLE I
PURPOSE; EFFECTIVE DATE; DEFINITIONS
     1.1 Purpose. This Digene Corporation 1997 Stock Option Plan (the “Plan”) is
intended to secure for Digene Corporation (the “Company”) and its stockholders
the benefits of the incentive inherent in common stock ownership by consultants
providing services to the Company and to afford such persons the opportunity to
obtain or increase their proprietary interest in the Company on a favorable
basis and thereby have an opportunity to share in its success.
     1.2 Effective Date. This Plan shall be effective on and after September 9,
1997.
     1.3 Definitions. Throughout this Plan, the following terms shall have the
meanings indicated:
          (a) “Board” shall mean the Board of Directors of the Company.
          (b) “Change of Control” shall mean (a) the reorganization,
consolidation or merger of the Company or any of its subsidiaries holding or
controlling a majority of the assets relating to the business of the Company,
with or into any third party (other than a subsidiary); (b) the assignment,
sale, transfer, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries taken as a whole; or (c) the
acquisition by any third party or group of third parties acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as
amended) of shares of voting stock of the Company, the result of which in the
case of any transaction described in clauses (a), (b) and (c) above is that
immediately after the transaction the stockholders of the Company immediately
before the transaction, other than the acquiror, own less than fifty percent
(50%) of the combined voting power of the outstanding voting securities entitled
to vote generally in the election of directors of the surviving or resulting
corporation in a transaction specified in clause (a) above, the acquiror in a
transaction specified in clause (b) above, or the Company or the acquiror in a
transaction specified in clause (c) above.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended,
any successor revenue laws of the United States, and the rules and regulations
promulgated thereunder.
          (d) “Committee” shall mean any committee of the Board designated by
the Board to administer this Plan.
          (e) “Common Stock” shall mean the common stock, par value $.01 per
share, of the Company.

 



--------------------------------------------------------------------------------



 



          (f) “Company” shall mean Digene Corporation, a Delaware corporation.
          (g) “Consultant” shall mean a person that has entered into an
agreement or arrangement (written or otherwise) to provide, or is currently
engaged in providing, bona fide services (other than services in connection with
the offer or sale of securities in a capital-raising transaction) to or for the
benefit of the Company and is not an employee, officer or director of the
Company or any of its subsidiaries on the date of grant of the Option; provided,
that the Committee shall have sole discretion in the determination of whether a
person is a Consultant to the Company for the purposes of this Plan.
          (h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (i) “Fair Market Value” shall mean with respect to the Common Stock on
any day, (i) the closing sales price of a share of Common Stock as reported on
the principal securities exchange on which shares of Common Stock are then
listed or admitted to trading, or (ii) if not so reported, the closing sales
price of a share of Common Stock as published in the NASDAQ National Market
Issues report in the Eastern Edition of The Wall Street Journal, or (iii) if not
so reported, the average of the closing bid and asked prices of a share of
Common Stock as reported on the NASDAQ National Market System, or (iv) if not so
reported, as furnished by any member of the National Association of Securities
Dealers, Inc. selected by the Committee. In the event that the price of a share
of Common Stock shall not be so reported or furnished, the Fair Market Value of
a share of Common Stock shall be determined by the Committee in good faith. The
market value of an Option granted under the Plan on any day shall be the market
value of the underlying Common Stock, determined as aforesaid, less the exercise
price of the Option. A “business day” is any day on which the relevant market is
open for trading.
          (j) “Option” shall mean an option to purchase shares of Common Stock
granted by the Committee under this Plan.
          (k) “Option Agreement” shall mean the certificate evidencing an Option
grant.
          (l) “Option Shares” shall mean the shares of Common Stock issuable
upon exercise of an Option.
          (m) “Plan” shall mean this Digene Corporation 1997 Stock Option Plan,
as the same may be amended from time to time.
          (n) “Termination of Engagement” shall mean the termination of a
Consultant’s consulting engagement with the Company such that from and after
such date the Consultant is no longer expected, in the sole discretion of the
Committee, to be engaged in providing bona fide services to or for the benefit
of the Company; provided, however, that a Termination of Engagement shall not be
deemed to have occurred if the Consultant has become

2



--------------------------------------------------------------------------------



 



an employee, officer or director of the Company in which event a Termination of
Engagement shall occur only upon the termination (whether voluntary or
involuntary) of all positions with the Company.
ARTICLE II
ADMINISTRATION
     2.1 Committee Administration. This Plan and the Options granted hereunder
shall be interpreted, construed and administered by the Committee in its sole
discretion. A person who has been granted Options under the Plan may appeal to
the Committee in writing any decision or action of the Committee with respect to
the Plan that adversely affects such person. Upon review of such appeal and in
any other case where the Committee has acted with respect to the Plan, the
interpretation and construction by the Committee of any provisions of this Plan
or of any Option shall be conclusive and binding on all parties.
     2.2 Committee Composition. The Committee shall consist of not less than two
persons who shall be members of the Board and shall be subject to such terms and
conditions as the Board may prescribe. Each Committee member shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act. Once designated, the Committee shall continue to serve until
otherwise directed by the Board. From time to time, the Board may increase the
size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies however caused and remove all members of the Committee.
     A majority of the entire Committee shall constitute a quorum, and the
action of a majority of the members present at any meeting at which a quorum is
present shall be deemed the action of the Committee. In addition, any decision
or determination reduced to writing and signed by all of the members of the
Committee shall be fully as effective as if it had been made by a majority vote
at a meeting duly called and held. Subject to the provisions of this Plan and
the Company’s bylaws, and to any terms and conditions prescribed by the Board,
the Committee may make such additional rules and regulations for the conduct of
its business as it shall deem advisable. The Committee shall hold meetings at
such times and places as it may determine.
     2.3 Committee Powers. The Committee shall have authority to grant Options
pursuant to an Option Agreement providing for such terms (not inconsistent with
the provisions of this Plan) as the Committee may consider appropriate. Such
terms shall include, without limitation, as applicable, the number of shares,
the Option price, the medium and time of payment, the term of each grant and any
vesting requirements and may include conditions (in addition to those contained
in this Plan) on the exercisability of all or any part of an Option.
Notwithstanding any such conditions, the Committee may, in its discretion, at
any time on or after the date of grant, accelerate the time at which any Option
may be exercised. In addition, the Committee shall have complete discretionary
authority to prescribe the form of Option Agreements; to adopt, amend and
rescind rules and regulations pertaining to the administration of the Plan; and
to make all other determinations necessary or advisable for the administration
of this Plan. The express grant in the Plan of any specific power to the
Committee shall not be

3



--------------------------------------------------------------------------------



 



construed as limiting any power or authority of the Committee. All expenses of
administering this Plan shall be borne by the Company.
     2.4 Limitation on Receipt of Options by Committee Members. No person while
a member of the Committee shall be eligible to be granted Options under this
Plan, but a member of the Committee may be granted and may exercise options to
purchase stock granted under other plans of the Company, and a member of the
Committee may exercise Options granted under this Plan prior to his or her
becoming a member of the Committee.
     2.5 Good Faith Determinations. No member of the Committee or other member
of the Board shall be liable for any action or determination made in good faith
with respect to this Plan or any Option granted hereunder.
ARTICLE III
ELIGIBILITY; SHARES SUBJECT TO PLAN
     3.1 Eligibility. The Committee shall from time to time determine and
designate Consultants to receive Options under this Plan, the number of Options
to be granted to each such Consultant, the formula or other basis on which such
Options shall be granted to Consultants and any condition or conditions to the
exercise of such Options consistent with the terms of this Plan. In making any
such grant, the Committee may take into account the nature of services rendered
by a Consultant, commissions, fees or other compensation paid by the Company to
the Consultant, the capacity of the Consultant to contribute to the success of
the Company and other factors that the Committee may consider relevant.
     3.2 Shares Subject to this Plan. Subject to the provisions of
Section 4.1(e) (relating to adjustment for changes in Common Stock), the maximum
number of shares that may be issued under this Plan shall not exceed in the
aggregate 500,000 shares of Common Stock. Such shares may be authorized and
unissued shares or authorized and issued shares that have been reacquired by the
Company. If any Options granted under this Plan shall for any reason terminate
or expire or be surrendered without having been exercised in full, then the
shares not purchased under such Options shall be available again for grant
hereunder.
ARTICLE IV
STOCK OPTIONS
     4.1 Grant; Terms and Conditions. The Committee, in its discretion, may from
time to time grant Options to any Consultant eligible to receive Options under
this Plan. Each Consultant who is granted an Option shall receive an Option
Agreement from the Company in a form specified by the Committee and containing
such provisions, consistent with this Plan, as the Committee, in its sole
discretion, shall determine at the time the Option is granted.
          (a) Number of Shares. Each Option Agreement shall state the number of
shares of Common Stock to which it pertains.

4



--------------------------------------------------------------------------------



 



          (b) Option Price. Each Option Agreement shall state the Option
exercise price, which shall be the price determined by the Committee, in its
absolute discretion, to be suitable to attain the purposes of this Plan;
provided that the exercise price of an Option shall not be lower than the Fair
Market Value of the Common Stock as of the date of the grant.
          (c) Medium and Time of Payment. Upon the exercise of an Option, the
Option exercise price shall be payable in United States dollars, in cash
(including by check) or (unless the Committee otherwise prescribes) in shares of
Common Stock owned by the optionee, in Options granted to the optionee under the
Plan which are then exercisable, or in a combination of cash, Common Stock and
Options. If all or any portion of the Option exercise price is paid in Common
Stock owned by the optionee, then that Common Stock shall be valued at its Fair
Market Value as of the date the Option is exercised. If all or any portion of
the Option exercise price is paid in Options granted to the optionee under the
Plan, then such Options shall be valued at their Fair Market Value as of the
date the Option is exercised. For the purpose of assisting an optionee to
exercise an Option, the Company may, in the discretion of the Board, make loans
to the optionee or guarantee loans made by third parties to the optionee, in
either case on such terms and conditions as the Board may authorize.
          (d) Term and Exercise of Options. The term of each Option shall be
determined by the Committee at the time the Option is granted; provided that the
term of an Option shall in no event be more than ten years from the date of
grant. Not less than one hundred shares may be purchased at any one time unless
the number purchased is the total number at the time purchasable under the
Option. During the lifetime of an optionee, the Option shall be exercisable only
by him or her and shall not be assignable or transferable by him or her and no
person shall acquire any rights therein. Following an optionee’s death, the
Option may be exercised (to the extent permitted under the Plan) by the person
designated by the optionee as a beneficiary in a written notification delivered
to the Committee prior to the optionee’s death, or if there is no such written
designation, by the executor or administrator of the optionee’s estate or by the
person or persons to whom such rights pass by will or by the laws of descent or
distribution.
          (e) Recapitalization; Reorganization. Subject to any required action
by the stockholders of the Company, the maximum number of shares of Common Stock
that may be issued under this Plan, the number of shares of Common Stock covered
by each outstanding Option, the kind of shares subject to outstanding Options
and the per share exercise price under each outstanding Option shall be
adjusted, in each case, to the extent and in the manner the Committee deems
appropriate for any increase or decrease in the number of issued shares of
Common Stock resulting from a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, rights offering,
subdivision or consolidation of shares or the payment of a stock dividend (but
only on the Common Stock) or any other change in the corporate structure or
state of the Company.
          Subject to any action that may be required on the part of the
stockholders of the Company, if the Company is the surviving corporation in any
merger, consolidation, sale, transfer, acquisition, tender offer or exchange
offer which does not result in a Change of Control,

5



--------------------------------------------------------------------------------



 




then each outstanding Option shall pertain to and apply to the securities or
other consideration that a holder of the number of shares of Common Stock
subject to the Option would have been entitled to receive in such transaction.
          If the Company is the surviving corporation in any merger,
consolidation, sale transfer, acquisition, tender offer or exchange offer which
results in a Change of Control, each optionee shall, in such event, have the
right immediately prior to such transaction to exercise his or her Option in
whole or in part without regard to any installment provision contained in his or
her Agreement; provided, however, that the exercisability of any Option shall
not be accelerated if, in the opinion of the Board, such acceleration would
prevent pooling of interests accounting treatment for the Change of Control
transaction and such accounting treatment is desired by the parties to such
transaction. Any Option not exercised immediately prior to such transaction
shall pertain to and apply to the securities or other consideration that a
holder of the number of shares of Common Stock subject to the Option would have
been entitled to receive in the transaction.
          A merger, consolidation, sale, transfer, acquisition, tender offer or
exchange offer in which the Company is not the surviving corporation, other than
such a transaction effected for the purpose of changing the Company’s domicile,
shall cause each holder of an outstanding Option to have the right immediately
prior to such transaction to exercise his or her Option in whole or in part
without regard to any installment provision contained in his or her Agreement.
Any Option not exercised immediately prior to such transaction shall pertain to
and apply to the securities or other consideration that a holder of the number
of shares of Common Stock subject to the Option would have been entitled to
receive in the transaction.
          A dissolution or liquidation of the Company shall cause each
outstanding Option to terminate, provided that each holder shall, in such event,
have the right immediately prior to such dissolution or liquidation to exercise
his or her Option in whole or in part without regard to any installment
provision contained in his or her Agreement.
          Notwithstanding the foregoing, in no event shall any Option be
exercisable after the date of termination of the exercise period of such Option.
          In the case of a merger, consolidation, sale, transfer, acquisition,
tender offer or exchange offer effected for the purpose of changing the
Company’s domicile, each outstanding Option shall continue in effect in
accordance with its terms and shall apply or relate to the same number of shares
of common stock of such surviving corporation as the number of shares of Common
Stock to which it applied or related immediately prior to such transaction,
adjusted for any increase or decrease in the number of outstanding shares of
common stock of the surviving corporation effected without receipt of
consideration.
          In the event of a change in the Common Stock as presently constituted,
which change is limited to a change of all of the authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of this Plan.
          The foregoing adjustments shall be made by the Committee, whose
determination shall be final, binding and conclusive.

6



--------------------------------------------------------------------------------



 



          Except as expressly provided in this subsection, the holder of an
Option shall have no rights by reason of (i) any subdivision or consolidation of
shares of any class, (ii) any stock dividend, (iii) any other increase or
decrease in the number of shares of stock of any class, (iv) any dissolution,
liquidation, merger or consolidation or spin-off, split-off or split-up of
assets of the Company or stock of another corporation or (v) any issuance by the
Company of shares of stock of any class or securities convertible into shares of
stock of any class. Moreover, except as expressly provided in this subsection,
the occurrence of one or more of such events shall not affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to the Option.
          The grant of an Option pursuant to this Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate, sell or otherwise transfer all or any
part of its business or assets.
          (f) Rights as a Stockholder. Subject to Section 5.9 of this Plan
regarding uncertificated shares, an optionee or a transferee of an Option shall
have no rights as a stockholder with respect to any shares covered by his or her
Option until the date of the issuance of a stock certificate to him or her for
those shares upon payment of the exercise price. No adjustments shall be made
for dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in subsection
4.1(e).
          (g) Modification, Extension and Renewal of Options. Subject to the
terms and conditions and within the limitations of this Plan, the Committee may,
on or after the date of grant, modify, extend or renew outstanding Options
granted under this Plan or accept the surrender of outstanding Options (to the
extent not theretofore exercised) and authorize the granting of new Options in
substitution therefor (to the extent not theretofore exercised). No modification
of an Option shall, without the consent of the holder thereof, alter or impair
any rights or obligations under any Option theretofore granted under this Plan.
          (h) Exercisability and Term of Options. Unless earlier terminated,
Options granted pursuant to this Plan shall be exercisable at any time on or
after the dates of exercisability and before the expiration date set forth in
the Option Agreement. Notwithstanding the foregoing, unless otherwise determined
by the Committee on or after the date of grant, an Option shall terminate and
may not be exercised after the date of a Termination of Engagement, except that:
(1) unless the Committee shall determine that the Consultant’s engagement was
terminated for conduct that in the judgment of the Committee involves dishonesty
or action by the Consultant that is detrimental to the best interest of the
Company, the Consultant may at any time within three months after Termination of
Engagement exercise his or her Option but only to the extent the Option was
exercisable on the date of Termination of Engagement; (2) if such Consultant’s
engagement terminates on account of total and permanent disability, then the
Consultant may at any time within one year after Termination of Engagement
exercise the Option but only to the extent that the Option was exercisable on
the date of Termination of Engagement; and (3) if such Consultant dies while
engaged as a consultant to the Company, or

7



--------------------------------------------------------------------------------



 




within the three or twelve month period following Termination of Engagement as
described in clause (1) or (2) above, then his or her Option may be exercised at
any time within twelve months following his or her death by the person specified
in Section 4.1(d), but only to the extent that such Option was exercisable by
him or her on the date of Termination of Engagement. The Committee may, in its
discretion, provide in any Option Agreement or determine at any time after the
date of grant that the exercisability of an Option will be accelerated, in whole
or in part, in the event of a Consultant’s death or disability. The Committee
may, in its discretion, extend the post-termination exercise periods set forth
in this subsection, but not beyond the expiration date of the Option.
Notwithstanding anything to the contrary in this subsection, an Option may not
be exercised by anyone after the expiration of its term.
     4.2 Other Terms and Conditions. Through the Option Agreements authorized
under this Plan, the Committee may impose such other terms and conditions, not
inconsistent with the terms hereof, on the grant or exercise of Options, as it
deems advisable.
     4.3 Inclusion of Prior Grants. From and after the Effective Date of this
Plan, the grants of rights to purchase shares of Common Stock listed below
shall, for the purposes of this Plan, be deemed to be Options granted under the
terms of, and in accordance with, this Plan, such Options shall be governed by
the terms of this Plan, and the terms of such Options shall include the terms
and provisions of this Plan, the terms and conditions theretofore adopted by the
Committee in connection with the grant of such Options and the terms and
conditions set forth in the Option Agreements relating to such Options:

                              Number of Shares Name of Consultant   Date of
Grant   Subject to Options
Robert McG. Lilley
    4/18/97       125,000  
Gerson Dores
    7/18/97       25,000  
Mark Van Asten
    7/18/97       25,000  
Greg Brown
    7/18/97       25,000  

ARTICLE V
MISCELLANEOUS
     5.1 Withholding Taxes. A Consultant granted Options under this Plan shall
be conclusively deemed to have authorized the Company to withhold from the
commissions, fees or other compensation of such Consultant funds in amounts or
property (including Common Stock or Options) in value equal to any federal,
state and local income, employment or other withholding taxes applicable to the
income recognized by such Consultant and attributable to the Options or Option
Shares as, when and to the extent, if any, required by law; provided, however,
that, in lieu of the withholding of federal, state and local taxes as herein
provided, the Company may require that the Consultant (or other person
exercising such Option) pay the Company an

8



--------------------------------------------------------------------------------



 



amount equal to the federal, state and local withholding taxes on such income at
the time such withholding is required or such other time as shall be
satisfactory to the Company.
     5.2 Amendment, Suspension, Discontinuance or Termination of Plan. The Board
or Committee may at any time amend, discontinue or terminate the Plan or any
part thereof (including any amendment deemed necessary to ensure that the
Company may comply with any regulatory requirement or any change in applicable
law) or for any other purpose permitted by law, or amend any Option previously
granted, prospectively or retroactively (subject to Article III); provided,
however, that, (i) unless otherwise required by law, the rights of a Consultant
with respect to Options granted prior to such amendment, discontinuance or
termination may not be impaired without the consent of such Consultant;
(ii) except as otherwise provided in Section 4.1(d) hereof, the Committee or the
Board shall not reduce the exercise price of Options previously awarded to any
Consultant, whether through amendment, cancellation and replacement grant, or
any other means, without prior stockholder approval; and (iii) the Company will
seek the approval of the Company’s stockholders for any amendment if such
approval is necessary to comply with the Code, Federal or state securities laws
or any other applicable laws or regulations, including the Marketplace Rules of
the National Association of Securities Dealers, Inc. Unless sooner terminated by
the Committee, this Plan will terminate on September 9, 2007.
     5.3 Governing Law. This Plan shall be governed by, and construed in
accordance with, the laws of the State of Maryland (without giving effect to
principles of conflict of laws).
     5.4 Designation. This Plan may be referred to in other documents and
instruments as the “Digene Corporation 1997 Stock Option Plan.”
     5.5 Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against the
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any investigation, action, suit or
proceeding, or in connection with any appeal therefrom, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with this Plan or any Option, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in or dismissal or other discontinuance of any such investigation, action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
such investigation, action, suit or proceeding that such Committee member is
liable for negligence or misconduct in the performance of his or her duties;
provided that, within 60 days after institution of any such investigation,
action, suit or proceeding, a Committee member shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same.
     5.6 Reservation of Shares. The Company shall at all times during the term
of this Plan, and so long as any Option shall be outstanding, reserve and keep
available (and will seek or obtain from any regulatory body having jurisdiction
any requisite authority in order to issue) such number of shares of its Common
Stock as shall be sufficient to satisfy the requirements of

9



--------------------------------------------------------------------------------



 



this Plan. Inability of the Company to obtain from any regulatory body of
appropriate jurisdiction authority considered by the Company to be necessary or
desirable to the lawful issuance of any shares of its Common Stock hereunder
shall relieve the Company of any liability in respect of the nonissuance or sale
of such Common Stock as to which such requisite authority shall not have been
obtained.
     5.7 Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to the exercise of Options will be used for
general corporate purposes.
     5.8 No Obligation to Exercise. The granting of an Option shall impose no
obligation upon the holder to exercise or otherwise realize the value of that
Option.
     5.9 Uncertificated Shares. A Consultant who exercises an Option to acquire
Common Stock may, but need not, be issued a stock certificate in respect of the
Common Stock so acquired. A “book entry” (i.e., a computerized or manual entry)
shall be made in the records of the Company to evidence the issuance of shares
of Common Stock to a Consultant where no certificate is issued in the name of
the Consultant. Such Company records, absent manifest error, shall be binding on
Consultants. In all instances where the date of issuance of shares may be deemed
significant but no certificate is issued in accordance with this Section 5.9,
the date of the book entry shall be the relevant date for such purposes.
     5.10 Forfeiture for Competition. If a participant in this Plan provides
services to a competitor of the Company or any of its subsidiaries, whether as
an employee, officer, director, independent contractor, consultant, agent or
otherwise, such services being of a nature that can reasonably be expected to
involve the skills and experience used or developed by the participant while a
Consultant, then that participant’s rights to any Options hereunder shall
automatically be forfeited, subject to a determination to the contrary by the
Committee.
     5.11 Successors. This Plan shall be binding upon any and all successors of
the Company.
     5.12 Engagement Rights. Nothing in this Plan or in any Option Agreement
shall confer on any Consultant any right to continue as a Consultant of the
Company or any of its subsidiaries or shall interfere in any way with the right
of the Company or any of its subsidiaries to terminate such person’s engagement
at any time.
     5.13 Other Actions. Nothing contained in the Plan shall be construed to
limit the authority of the Company to exercise its corporate rights and powers,
including, but not by way of limitation, the right of the Company to grant
options for proper corporate purposes other than under the Plan with respect to
any employee or other person, firm, corporation or association.
     5.14 Tax Treatment and Characterization. The Options granted hereunder
shall not be considered incentive stock options that qualify under Code
Section 422.
     5.15 Legend. The Committee may require each person exercising an Option to
represent to and agree with the Company in writing that he or she is acquiring
the Option Shares

10



--------------------------------------------------------------------------------



 



without a view to distribution thereof. In addition to any legend required by
this Plan, the stock certificates representing such Option Shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer.
          All certificates for Option Shares shall be subject to such stock
transfer orders and other restrictions as the Committee may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed, any
applicable federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     5.16 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded plan for incentive compensation. With respect to any payment not yet
made to a participant in this Plan by the Company, nothing contained herein
shall give any such participant any rights that are greater than those of a
general creditor of the Company.
     5.17 Listing and Other Conditions.
          (a) If the Common Stock is listed on a national securities exchange,
the issuance of any shares of Common Stock upon exercise of an Option shall be
conditioned upon such shares being listed on such exchange. The Company shall
have no obligation to issue such shares unless and until such shares are so
listed, and the right to exercise any Option shall be suspended until such
listing has been effected.
          (b) If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock upon exercise of an Option is or
may in the circumstances be unlawful or result in the imposition of excise taxes
under the statutes, rules or regulations of any applicable jurisdiction, the
Company shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act of 1933, as amended, or otherwise with respect to shares of
Common Stock, and the right to exercise any Option shall be suspended until, in
the opinion of such counsel, such sale or delivery shall be lawful or shall not
result in the imposition of excise taxes.
          (c) Upon termination of any period of suspension under this
Section 5.17, any Option affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Option.
     5.18 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

11



--------------------------------------------------------------------------------



 



     5.19 Severability. If any part of the Plan shall be determined to be
invalid or void in any respect, such determination shall not affect, impair,
invalidate or nullify the remaining provisions of the Plan which shall continue
in full force and effect.
     5.20 Headings. Article and section headings contained in the Plan are
included for convenience only and are not to be used in construing or
interpreting the Plan.
As revised by the Board at its meeting held September 10, 1998 — the last
sentence of Section 4.1(d) amended regarding designation of a beneficiary and
subsection (3) of the second sentence of Section 4.1(h) amended regarding
exercise by designated beneficiary.
As amended and restated by the Board at its meeting held October 26, 2000 —
adding and clarifying the definition “Change of Control” to Section 1.3(b) and
replacing Section 4.1(e) to provide amended provisions regarding the treatment
of Options in the event of a Change of Control transaction.
As revised by the Committee at its meeting held July 26, 2006 to require
stockholder approval of any reduction of the exercise price of outstanding
Options.

12